DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christophe Lair on 3/10/22.

The application has been amended as follows: 
(Currently Amended) A testing device for a head-up display (HUD), comprising:
-	an imaging unit, 
-	an optical element, which is arranged to deflect a radiation of the imaging unit in a direction of a windshield and thereby irradiate an HUD region of the windshield in order to generate a virtual image,
-	a positioning device, which is arranged to fix the windshield in a defined arrangement relative to the optical element, and
-	a camera unit, which is arranged to capture the virtual image through the windshield from different eye positions,
wherein the optical element is configured such that the entire virtual image lies within a depth of field range of the camera unit, 
wherein an expansion of the image along an optical axis is less than or equal to the depth of field range of the camera unit, while the expansion of the image along the optical axis without using the optical element is greater than the depth of field range of the camera unit, and
wherein the imaging unit includes a plate with a pattern of perforations, backlit by a flat light source, or the imaging unit is a display.

(Cancelled) 

(Previously Presented) The testing device according to claim 1, wherein the testing device is configured to generate the virtual image with a projection distance of more than 3 m.

(Previously Presented) The testing device according to claim 1, wherein the optical element

(Previously Presented) The testing device according to claim 4, wherein a radius of curvature of the mirror or the lens is variable from a centre toward edges of the mirror or the lens.

(Previously Presented) The testing device according to claim 1, wherein the optical element

(Cancelled) 

(Previously Presented) The testing device according to claim 1, wherein the camera unit is implemented as a single, movably mounted camera or as a plurality of statically mounted cameras.

(Currently Amended) A method for testing a head-up display (HUD) with the testing device according to claim 1, the method comprising:
positioning a windshield with an HUD region by a positioning device in a defined arrangement relative to an optical element,
irradiating the optical element by an imaging unit, wherein the radiation is deflected by the optical element in a direction of the windshield, and the HUD region is irradiated, with a virtual image generated thereby,
capturing the virtual image by a camera unit from different eye positions,
wherein the optical element is configured such that the entire virtual image lies within a depth of field range of the camera unit.

(Previously Presented) The method according to claim 9, wherein the virtual image is generated with a projection distance of more than 3 m.

(Previously Presented) The method according to claim 9, wherein the HUD region makes up at least 7% of an area of the windshield.

(Previously Presented) The method according to claim 9, wherein the windshield comprises an outer pane and an inner pane that are joined to one another by a thermoplastic intermediate layer, wherein the intermediate layer is wedge-shaped at least in the HUD region.

(Previously Presented) The method according to claim 12, wherein the windshield is irradiated via the inner pane.

(Currently Amended) A method comprising utilizing an optical element for deflecting a radiation of an imaging unit onto an HUD region of a windshield, whose arrangement relative to the optical element is fixed by a positioning device, wherein a virtual image is generated, which is captured from different eye positions through the windshield for testing purposes by a camera unit,
wherein the optical element is configured such that the entire virtual image lies within a depth of field range of the camera unit,
wherein the method is implemented with the testing device according to claim 1.

(Previously Presented) The method according to claim 14, wherein the optical element is a curved mirror or a lens, and wherein a radius of curvature of the mirror or the lens is variable from a centre toward edges of the mirror or the lens.

(Previously Presented)  The testing device according to claim 3, wherein the projection distance is more than 5 m.

(Previously Presented)  The testing device according to claim 4, wherein the curved mirror is a highly polished metal mirror.

(Currently Amended)  The testing device according to claim [[7]] 1, wherein the plate is a metal plate.

(Previously Presented)  The method according to claim 10, wherein the projection distance is more than 5 m.

(Previously Presented)  The method according to claim 11, wherein the HUD region makes up at least 8% of the area of the windshield.

Allowable Subject Matter
Claim(s) 1, 3-6 and 8-20 is/are allowed.
The following is an Examiner’s statement of reasons for allowance: Claim 1 discloses a testing device for a head-up display (HUD), comprising: an imaging unit, an optical element, which is arranged to deflect a radiation of the imaging unit in a direction of a windshield and thereby irradiate an HUD region of the windshield in order to generate a virtual image, a positioning device, which is arranged to fix the windshield in a defined arrangement relative to the optical element, and a camera unit, which is arranged to capture the virtual image through the windshield from different eye positions, wherein the optical element is configured such that the entire virtual image lies within a depth of field range of the camera unit, wherein an expansion of the image along an optical axis is less than or equal to the depth of field range of the camera unit, while the expansion of the image along the optical axis without using the optical element is greater than the depth of field range of the camera unit, and wherein the imaging unit includes a plate with a pattern of perforations, backlit by a flat light source, or the imaging unit is a display.
The closest prior art Wunderwald (US 2020/0082570 A1) discloses projecting virtual image on a windshield based on viewer eye location but fail to anticipate or render the above underlined limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Skudlarek et al. (US 2019/0068963 A1), discloses windshield projection from position of driver’s eye.
2.	Kremers et al. (US 2018/0149867), discloses projection for a head-up-display arrangement.
3.	Han et al. (US 2016/0266391 A1), discloses windshield head-up-display with movable projection angle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485